             Case 1:17-vv-00169-UNJ Document 60 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-169V
                                       Filed: May 31, 2019
                                         UNPUBLISHED


    WENDY BORDERS,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Uncontested;
                                                              Causation-In-Fact; Influenza (Flu)
    SECRETARY OF HEALTH AND                                   Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                           Vaccine Administration (SIRVA)

                         Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that “petitioner suffered “left shoulder injuries” that
were “caused in fact” by an influenza (“flu”) vaccine petitioner received on October 15,
2015.” Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On May 29, 2019, respondent filed his Rule 4(c) report in which he states that he
does not contest that petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, respondent “based on the record as it now stands

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:17-vv-00169-UNJ Document 60 Filed 08/14/19 Page 2 of 2



and subject to his right to appeal the Ruling of Facts, respondent does not dispute that
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id. at 5.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2
